DETAILED ACTION
This office action is in response to Applicant’s RCE submission filed on 12/06/2021 Claims 21-32 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendments below correct typographical errors but do not affect the scope of the claims.  Thus, attorney approval was not solicited.
The application has been amended as follows: 

Claim 22 (only line 5): “in response to a determination that the passage of time  since the playback of the”

Claim 26 (only line 5): “in response to a determination that the passage of time  since the playback of the”

Claim 30 (only line 5): “in response to a determination that the passage of time  since the playback of the”
REASONS FOR ALLOWANCE
The revised independent claims 21 recites “A method comprising: receiving, by one or more processors, an audio command from a user of a computing device; identifying, by the one or more processors, a voice response to deliver to the user based on the received audio command; determining, by the one or more processors, a current engagement level of the user based, at least in part, on an attentiveness level of the user in relation to the computing device; in response to the current engagement level of the user being below a threshold value: delaying, by the one or more processors, a playback of the voice response; and determining, by the one or more processors, a time to deliver the voice response to the identified audio command to the user based, at least in part, on the current engagement level of the user, one or more current conditions of an operating environment associated with the computing device, and a priority associated with the delivery of the voice response; identifying, by the one or more processors, the user is in proximity to a second computing device; determining, by the one or more processors, a second engagement level of the user while in proximity to the second computing device based, at least in part, on a second attentiveness level of the user in relation to the second computing device; and in response to a determination that the user's second engagement level is above the threshold value, delivering, by the one or more processors, the voice response for playback on the second device within the determined time to deliver”
Shukla [0010, 0012] teaches the processor and [0060] teaches the audio command determination and [0060] teaches delivery/generation of the voice response and [0082] teaches the engagement level. Korbecki [0079] teaches time to deliver the voice response. 
However Shukla or Korbecki or any of the other cited references do not teach the limitation “determining, by the one or more processors, a time to deliver the voice response to the identified audio command to the user based, at least in part, on the current engagement level of 
For at least the aforementioned rationale, Shukla, Korbecki fail to teach either individually or in reasonable combination the recited limitation in the independent claims 20, 25 and 29. As such these claims are allowed.
Similarly claims 21-24, 26-29 and 30-32 are found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        


/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657